STATE DEPARTMENT OF EDUCATION — VOCATIONAL EDUCATION TEACHER The enumerated factors of 70 O.S. 18-112 [70-18-112] (1971), include a consideration of vocational education teacher funds. The State Department of Education should not add vocational education teacher flat grants to the enumerated factors in determining minimum state aid under 70 O.S. 18-112 [70-18-112] (1971).  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: Must the Finance Division of the State Department of Education add $2,500.00 for each vocational education teacher approved for reimbursement by the Division of Vocational Technical Education to the Allocation Guarantee of 70 O.S. 18-112 [70-18-112] (1971) in determining the amount of State Aid payable to a school district? An almost identical question was the subject of Attorney General's Opinion No. 72-246, issued November 22, 1972, which concluded: "The State Department of Education, therefore, should not add flat grants for special education provided in the 1971 law to the other enumerated factors in determining minimum state aid under 70 O.S. 18-112 [70-18-112] (1971)." The reasoning and conclusion of Opinion No. 72-246 are applicable to vocational education funds. It is, therefore, the opinion of the Attorney General that your question be answered in the negative. The enumerated factors of 70 O.S. 18-112 [70-18-112] (1971), include a consideration of vocational education teacher funds. The State Department of Education should not add vocational education teacher flat grants to the enumerated factors in determining minimum state aid under 70 O.S. 18-112 [70-18-112] (1971). (Joe C. Lockhart)